NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 17 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SHAOQING CHEN,                                  No.    19-72345

                Petitioner,                     Agency No. A088-113-526

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 14, 2021**

Before:      WALLACE, CLIFTON, and HURWITZ, Circuit Judges.

      Shaoqing Chen, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review

for abuse of discretion the denial of a motion to reopen. Bonilla v. Lynch, 840 F.3d



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
575, 581 (9th Cir. 2016). We review de novo questions of law. Bhattarai v.

Lynch, 835 F.3d 1037, 1042 (9th Cir. 2016). We deny in part and dismiss in part

the petition for review.

      The BIA did not abuse its discretion in denying Chen’s motion to reopen as

untimely and number-barred, where it was his fourth such motion, it was filed over

nine years after his final order of removal, and he failed to show he qualifies for

any exception to the filing deadline. See 8 U.S.C. § 1229a(c)(7)(A), (C); 8 C.F.R.

§ 1003.2(c)(2)-(3).

      We lack jurisdiction to review the BIA’s determination not to reopen

proceedings sua sponte where Chen does not raise a colorable legal or

constitutional error to invoke our jurisdiction. See Bonilla, 840 F.3d at 588

(“[T]his court has jurisdiction to review Board decisions denying sua sponte

reopening for the limited purpose of reviewing the reasoning behind the decisions

for legal or constitutional error.”).

      Chen’s contentions that the BIA did not sufficiently explain its decision,

applied an incorrect standard, or otherwise erred in its analysis of his motion fail as

unsupported by the record. See Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir.

2010) (the BIA does not have to write an exegesis on every contention).

      We lack jurisdiction to address Chen’s contentions concerning his prior

motions to reopen where he failed to file timely petitions for review of those



                                           2                                     19-72345
decisions. See 8 U.S.C. § 1252(b)(1) (providing that petition for review must be

filed within 30 days of final order of removal); see also Singh v. INS, 315 F.3d

1186, 1188 (9th Cir. 2003) (30-day deadline is “mandatory and jurisdictional”).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                    19-72345